802 So. 2d 528 (2001)
James DEBORD, Appellant,
v.
STATE of Florida, Appellee.
No. 1D00-4347.
District Court of Appeal of Florida, First District.
December 31, 2001.
Appellant, pro se.
Robert A. Butterworth, Attorney General, James W. Rogers, Assistant Attorney General, Tallahassee, for Appellee.

ORDER ON APPELLANT'S MOTION FOR CLARIFICATION AND/OR REHEARING
PER CURIAM.
James Debord appeals an order denying his motion to correct illegal sentence alleging various scoring errors in his sentencing scoresheet. The trial court denied the motion reasoning that the sentences were the result of a negotiated plea rather than the sentencing guidelines. See Bell v. State, 795 So. 2d 1140, 1141 (Fla. 1st DCA 2001); Brown v. State, 781 So. 2d 484, 485 (Fla. 4th DCA 2001); Boerstler v. State, 622 So. 2d 184, 184 (Fla. 1st DCA 1993). But, in all but one case, Mr. Debord's sentences exceeded the statutory maximum for the offenses. See Bell, 795 So.2d at 1141; Hepburn v. State, 778 So. 2d 448, 448 (Fla. 3d DCA 2001); Dunenas v. Moore, 762 So. 2d 1007, 1008 (Fla. 3d DCA 2000). Assuming his allegations are accurate, the sentences exceeding the statutory maximum *529 would also exceed the guidelines range, and therefore be illegal. We therefore reverse and remand for the trial court to reach the merits of Mr. Debord's allegations.
REVERSED and REMANDED.
ALLEN, C.J., BOOTH and BENTON, JJ., concur.